DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim listing filed June 26, 2022 is pending. Claims 1are pending and under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted April 6, 2022 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Response to Arguments: The rejection of claims 15, 16, 21, 23, 30, 32, 34, 36-38 and 49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of the amendments filed June 29, 2022
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The rejection is new necessitated by amendment.
Claims 49, 50, 51 and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 49 has been amended where the claimed pharmaceutical composition is intended to treat any disease. The disclosure reduces to practice two intended uses; treatment of diabetes and treatment of autoimmune diseases. The species of diabetes and subgenus of autoimmune diseases is not representative of the genus of disease. The skill artisan would not conclude that Applicant was in possession of a pharmaceutical composition that is intended to treat any and every disease. The artisan would conclude the claimed composition is intended to treat an autoimmune disease and diabetes. Therefore, the specification fails to support the amendment. Claims 50, 51and 54 which depend from claim 49 are rejected under 35 U.S.C. 112(a or 35 U.S.C. 112 (pre-AIA ), first paragraph, as these claims incorporate by dependency the inadequate written description of claim 49.
Claim Rejections - 35 USC § 103
Response to Arguments: In the remarks filed June 29, 2022, Applicant argues Vaitaitis et al. is not prior art because it falls under the 35 USC 102 (b) (1)(A) exception as evidenced by the declaration of Wagner where it is declared that Vaitaitis did not contribute to the conception of the presently claimed invention. See pages 6-7 in the remarks.
Applicant’s arguments have been fully considered but are not found persuasive. A declaration was not filed stating that Vaitaitis did not contribute to the conception of the presently claimed invention as asserted. And it is not readily apparent from the reference, Vaitaitis et al. that it is by the inventor (i.e., the inventive entity) or a joint inventor. MPEP §2133.01(a). Therefore, the rejection is maintained.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection is maintained.
Claims 1, 2, 4, 6, 11, 49, 51 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Vaitaitis et al. (“A CD40 targeting peptide prevents severe symptoms in experimental autoimmune encephalomyelitis”, Journal of Neuroimmunology, published online March 21, 2019) in view of in view of Biosyn, (“Why acetylate and amidate a peptide”, accessed on 3/22/2021 at https://www.biosyn.com/faq/why-acetylate-and-amidate-apeptide.aspx., 2008)as evidenced by Wikipedia.
Regarding claims 1 and 11, Vaitaitis et al. teach a 6mer peptide comprising the amino acid sequence AKKGYY (SEQ ID NO: 46) and AEKGYY (SEQ ID NO: 45) referred to as KGYY6. See page 9, right col.-§2.3 Induction of EAE and Figure S1. Vaitaitis et al. teach the peptide is predicted to be stable for at least 4.4 hours. See page 12, left col.-1st paragraph.
Vaitaitis et al. do not teach the peptides are amidated at the C-terminus and glycated, alkylated, acetylated or acylated at the N-terminus as set forth in the claimed SEQ ID NOs: 45 and 46. 
Biosyn teaches chemically synthetized peptides carry free amino and carboxy termini, being electrically charged and in order to remove the electric charge, peptide ends are often modified by N-terminal acetylation and/or C-terminal amidation. See §§Description and Advantages. Biosyn further teach the advantages of N-terminal acetylation and/or C-terminal amidation is enhanced stability toward digestions by aminopeptidases and protection against synthetase activities at the peptide ends. See §§Description and Advantages.
At the time of effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to modify the peptide of Vaitaitis et al. at the N-terminal with acetylation and the C-terminal with amidation as taught by Biosyn to arrive at the claimed invention. The artisan of ordinary skill would have been motivated to do so with a reasonable expectation of successfully enhancing the stability toward digestion by aminopeptidases and protecting the peptide ends against synthetase activities.
Regarding claim 2, Vaitaitis et al. disclose the peptide KGYY6 formulated for i.v. injection. See page 9, right col.-§2.3 Induction of EAE.
Regarding claim4, Vaitaitis et al. disclose a 6mer peptide comprising the amino acid sequence AKKGYY (SEQ ID NO: 46) and AEKGYY (SEQ ID NO: 45) referred to as KGYY6. See page 9, right col.-§2.3 Induction of EAE and Figure S1. 
Regarding claim 4, the peptide is synthesized synthetically.
Regarding claim 6, Vaitaitis et al. teach a composition comprising the 6-mer peptide AKKGGY (SEQ ID NO: 46) and PBS (pharmaceutically acceptable carrier). See page 9, right col.-§2.3 Induction of EAE and Figure S1.
Regarding claims 49 and 51, Vaitaitis et al. teach a composition comprising the 6-mer peptide AKKGGY (SEQ ID NO: 46) and PBS (pharmaceutically acceptable carrier). See page 9, right col.-§2.3 Induction of EAE and Figure S1. PBS is a sterile water-based buffer solution (buffering agent) as evidenced by Wikipedia (https://en.wikipedia.org/wiki/Phosphate-buffered_saline). Therefore, the composition comprises water (solubilizing agent). 
With regard the limitation “for the treatment of diseases selected from the group consisting of type 1 diabetes, multiple sclerosis, rheumatoid arthritis, systemic lupus, erythematosus, chronic obstructive pulmonary disease, atherosclerosis and/or acute respiratory distress syndrome”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, there is no structural difference between the claims the prior art.
Regarding claim 54, Vaitaitis et al. disclose a composition comprising the 6-mer peptide AKKGGY and PBS (pharmaceutically acceptable carrier). See page 9, right col.-§2.3 Induction of EAE and Figure S1. PBS is a sterile water-based buffer solution (buffering agent) as evidenced by. Therefore, the composition comprises water (solubilizing agent). Vaitaitis et al. teach the peptide is predicted to be stable for at least 4.4 hours. See page 12, left col.-1st paragraph.
Vaitaitis et al. do not teach the amino acids are amidated at the C-terminal and glycated, alkylated, acetylated or acylated as set forth in claimed SEQ ID NOs: 45 and 46. 
Biosyn teaches chemically synthetized peptides carry free amino and carboxy termini, being electrically charged and in order to remove the electric charge, peptide ends are often modified by N-terminal acetylation and/or C-terminal amidation. Biosyn further teach the advantages of N-terminal acetylation and/or C-terminal amidation is enhanced stability toward digestions by aminopeptidases and protection against synthetase activities at the peptide ends. See §§Description and Advantages.
At the time of effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to modify the peptide of Vaitaitis et al. with N-terminal acetylation and\ C-terminal amidation as taught by Biosyn to arrive at the claimed invention. The artisan of ordinary skill would have been motivated to do so with a reasonable expectation of successfully enhancing the stability toward digestions by aminopeptidases and protecting the peptide ends against synthetase activities.
Therefore, at the time of the effective filing date of the claimed invention, the claims would have been prima facie obvious to the artisan of ordinary skill.

The rejection is maintained. 
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Vaitaitis et al. (“A CD40 targeting peptide prevents severe symptoms in experimental autoimmune encephalomyelitis”, Journal of Neuroimmunology, published online March 21, 2019) in view of in view of Biosyn, (“Why acetylate and amidate a peptide”, accessed on 3/22/2021 at https://www.biosyn.com/faq/why-acetylate-and-amidate-apeptide.aspx., 2008). as applied to claim 49 above, and further in view of Wang et al. (“Parenteral Formulations of Proteins and Peptides: Stability and Stabilizers”, Journal of Parenteral Science and Technology, 1988, S3-S25).
The teachings of Vaitaitis et al. and Biosyn are discussed above. Vaitaitis et al. and Biosyn do not teach the pharmaceutical composition comprises sugar.
Wang et al. teach utilizing sugar as stabilizers in peptide formulation (see p. S18, left col.-1st paragraph; p. S19, Table V). At the time of the effective filing date of the claimed invention, it would have been obvious to add sugar to the pharmaceutical composition taught by Vaitaitis et al. The artisan of ordinary skill would have been motivated to do so with a reasonable expectation of successfully enhancing the stability of the peptide formulation.
Therefore, at the time of the effective filing date of the claimed invention, the claims would have been prima facie obvious to the artisan of ordinary skill.

Claim Rejections - 35 USC § 101
The claimed peptides of 6 amino acids in length and comprising SEQ ID NOs: 45 and 46 are fragments from proteins that naturally occur in nature. The claims are product claims. SEQ ID NO: 45 is the from human CD154 and SEQ ID NO: 46 is from mouse CD154. See Table 2 in the specification. The sequences are described in the sequence listing as being C-terminally amidated and glycated, alkylated, acetylated or acylated at the N-terminal. Amidation, acylation, acetylation, alkylation and glycation of the termini of peptides are routine and conventional modification in the art as evidenced by Biosyn, (“Why acetylate and amidate a peptide”, accessed on 3/22/2021 at https://www.biosyn.com/faq/why-acetylate-and-amidate-apeptide.aspx., 2008; of record). The binding between CD40 and CD154 on Th40 cells contribute to autoimmune diseases such as type 1 diabetes. See US Patent No. 9,562,088 B2; col. 5, lines 15-33 and Vaitaitis et al. (“A CD40-targeted peptide controls and reverses type 1 diabetes in NOD mice.” Diabetologia, 2366–2373 2014). Applicants teach the peptides of the claimed invention inhibit the interaction between CD154 and CD40 protein by binding to the CD154 binding site in the CD40 protein. The binding causes a reduction in the development of autoimmune diseases such as Type 1 diabetes and Experimental Autoimmune Encephalomyelitis (EAE; mouse model of Multiple Sclerosis). This characteristic is markedly different from the characteristics of CD154 and thus, distinguishes the claimed peptides from their naturally occurring counterpart, CD154 protein. Therefore, the peptides were not rejected under 35 U.S.C.101 as directed to a natural product without significantly more. 



Claim Objections
Claims 15, 16, 21, 23, 30, 32, 34, 36-38, 55 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest administering a peptide of six amino acids consisting of SEQ ID NOs: 45 and 46 to treat diabetes in a subject.
Summary
Claims 49-51 and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Claims 1, 2, 4, 6, 11, 49- 51 and 54 are rejected under 35 U.S.C. 103. Claims 15, 16, 21, 23, 30, 32, 34, 36-38, 55 and 56 are objected to. Claims 15, 16, 21, 23, 30, 32, 34, 36-38, 55 and 56 are not rejected over prior art. The prior art does not teach administering the peptides of 6 amino acids in length and comprising SEQ ID NOs: 45 and 46 to modulate or reduce diabetes in a subject as claimed.
Conclusion
No claims are allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658